DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Speidel (SPEIDEL MICHAEL ET AL: “Scanning-beam digital x-ray (SBDX) technology for interventional and diagnostic cardiac angiography”, MEDICAL PHYSICS, AIP, MELVILLE, NY, US, vol. 33, no. 8, 14 July 2006 (2006-07-14), pages 2714-2727, XP012092201, ISSN: 0094-2405, DOI: 10.1118/1.2208736) and Rusinol (RUSINOL MARCAL ET AL: “Combining Focus Measure Operators to Predict OCR Accuracy in Mobile-Captured Document Images”, 2014 11TH APR INTERNATIONAL WORKSHOP ON DOCUMENT ANALYSIS SYSTEMS, IEEE, 7 April 2014 (2014-04-07), pages 181-185, XP032606127, DOI: 10.1109/DAS.2014.11) appear to be the closest prior arts on record. Speidel teaches combining focus measure operators to predict OCR accuracy in mobile-captured document images. Rusinol teaches scanning-beam digital x-ray (SBDX) technology for interventional and diagnostic cardiac angiography. However, cited references do not teach the allowable subject matter or the claimed limitations, such as, inter alia, an enhancement step after the assembling step, the enhancement step comprising the 25sub-steps of: smoothing discontinuities on the composite image; amending the first depth map to reflect the smoothed composite image; applying a cubic interpolation to the amended first depth map to 30 produce a second depth map; extracting a second tile pattern from the second depth map; WO 2017/203316PCT/IB2016/000794 23dividing each of the plurality of slices into a second set of tiles according to said second tile pattern; selecting, for each position in the second tile pattern, one of said second set of tiles according to the second depth map; and 5assembling an enhanced composite image from said selected tiles of said second set of tiles; and/or an enhancement step for adding obscured .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011.  The examiner can normally be reached on Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PING Y HSIEH/Primary Examiner, Art Unit 2664